Case 1:17-cv-00332-LJL-RWL Document 88-1 Filed 10/15/19 Page 1 of 11




                     EXHIBIT A
     Case 1:17-cv-00332-LJL-RWL Document 88-1 Filed 10/15/19 Page 2 of 11



GEOFFREY S. BERMAN
United States Attorney
Southern District of New York
By:    LI YU
       JACOB LILLYWHITE
       STEVEN J. KOCHEVAR
Assistant United States Attorneys
86 Chambers Street, 3rd Floor
New York, New York 10007
Tel. Nos. (212) 637-2734/2639/2715
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 UNITED STATES OF AMERICA,
                                                        17 Civ. 332 (PAC)
                                  Plaintiff,

         - v. -                                         GOVERNMENT’S RESPONSES AND
                                                        OBJECTIONS TO THE FIRST
 ATLANTIC DEVELOPMENT GROUP,                            REQUESTS FOR PRODUCTION OF
 LLC, COSTAS KONDYLIS & PARTNERS,                       DOCUMENTS BY DEFENDANT
 LLP,                                                   ATLANTIC DEVELOPMENT
                                                        GROUP, LLC
                                  Defendants.

 SENIOR LIVING OPTIONS, INC.,

                            Relief Defendant.

                   THE GOVERNMENT’S RESPONSES AND OBJECTIONS
                        TO DEFENDANT’S FIRST REQUESTS FOR
                            PRODUCTION OF DOCUMENTS

       Plaintiff United States of America (the “Government” or the “United States”), by

its attorney, Geoffrey S. Berman, United States Attorney for the Southern District of New York,

hereby responds and objects to the Requests for Production of Documents (the “Requests”)

served by defendant Atlantic Development Group, LLC (“Atlantic”).

                       GENERAL OBJECTIONS AND RESERVATIONS

       1.         The Government objects to the Requests to the extent that they seek to
     Case 1:17-cv-00332-LJL-RWL Document 88-1 Filed 10/15/19 Page 3 of 11



impose obligations greater than, or different from, those imposed by the Federal Rules of Civil

Procedure and the Local Rules of the United States District Court for the Southern District of

New York (the “Local Civil Rules”), including but not limited to Federal Rule of Civil Procedure

34 and Local Civil Rule 26.3.

       2.      The Government objects to the Requests to the extent that they call for the

disclosure of information or documents protected by: the law enforcement privilege; the

attorney-client privilege; the work product doctrine; the deliberative process privilege or any

other privilege or immunity from disclosure.

       3.      The Government objects to the Requests to the extent that they seek the disclosure

of information not relevant to the subject matter of this litigation and not reasonably calculated to

lead to the discovery of admissible evidence; are unduly burdensome or oppressive; and/or

require an unreasonable investigation on the part of the Government in order to be produced.

       4.      The Government objects to the Requests to the extent that they seek the disclosure

of information that is publicly available to, previously provided to, otherwise within the

possession of, or readily obtainable by, defendants, their agents and/or counsel, such that the

requested disclosure is inconvenient, burdensome, or unduly expensive to the Government.

       5.      The Government objects to the Requests to the extent that they seek the

production of information in the possession, custody, or control of entities other than the

Government on the grounds that such production is beyond the scope of Rule 34 of the Federal

Rules of Civil Procedure and other applicable law.

       6.      The Government expressly reserves the right to supplement, clarify, revise or

correct any or all of the responses herein at any time. By making the following responses, the

Government does not waive, and hereby expressly reserves, the right to assert any and all

objections to the admission of such responses into evidence at trial of this action, or in any other



                                                  2
     Case 1:17-cv-00332-LJL-RWL Document 88-1 Filed 10/15/19 Page 4 of 11



proceedings, on any and all grounds, including but not limited to competency, relevance,

materiality, and privilege. Furthermore, the Government makes the responses herein without in

any manner implying or admitting that it considers the Requests, or the responses thereto, to be

relevant to the subject matter of this action. Finally, the Government expressly reserves the right

to object to the use of its responses to the Requests in any proceeding other than the above-

captioned action.

       7.      To the extent that any privileged documents are produced inadvertently, the

United States reserves the right to claw back all such documents.

       8.      The United States objects to the Requests to the extent that they seek information

subject to the Privacy Act of 1974, 5 U.S.C. § 552a (the “Privacy Act”). The United States will

not produce such information in the absence of an appropriate Court order satisfying the

requirements of these statutes and/or sufficiently protect information.

       9.      The Government’s general objections shall be deemed to continue throughout the

responses to the specific requests that follow, even if not further referred to in such responses.

       10.     The Government states that it is producing, together with these responses and

objections, documents bates-stamped 17_CIV_332_US000001 to US000243 in response to

Atlantic’s requests.

                        SPECIFIC RESPONSES AND OBJECTIONS
                    TO REQUESTS FOR PRODUCTION OF DOCUMENTS

REQUEST NO. 1:

All documents concerning your allegations that any defendant has “unlawfully discriminated
against persons with disabilities under the Fair Housing Act by failing to design and construct 33
West End and other rental complexes so as to be accessible to persons with disabilities.
(Complaint, ¶ 1.)

RESPONSE TO REQUEST NO. 1:




                                                  3
     Case 1:17-cv-00332-LJL-RWL Document 88-1 Filed 10/15/19 Page 5 of 11



       The Government objects to this request as premature pursuant to Local Rule 33.3(c)

because it is effectively a contention interrogatory, which, under Rule 33.3(c), “may be served”

only at “the conclusion of other discovery.” The Government also objects to this request as

unduly burdensome, overly broad, vague and ambiguous. The Government further objects to

this request to the extent it seeks information that is publicly available to, previously provided to,

readily obtainable by, or already in the possession of Atlantic. The Government additionally

objects to this request to the extent it seeks information that is protected from disclosure by the

deliberative process privilege, law enforcement privilege, work product doctrine, and/or other

applicable privileges or protections. Subject to and without waiving the foregoing general and

specific objections, the Government states that it intends to produce non-privileged relevant

documents in response to this request, including documents in its production bates-stamped

17_CIV_332_US000001 to 17_CIV_332_US000243.

REQUEST NO. 2:

All documents concerning your allegations that 2 Cooper Square “has numerous inaccessible
features.” (Complaint, ¶15.)

RESPONSE TO REQUEST NO. 2:

       The Government objects to this request as premature pursuant to Local Rule 33.3(c)

because it is effectively a contention interrogatory, which, under Rule 33.3(c), “may be served”

only at “the conclusion of other discovery.” The Government also objects to this request as

unduly burdensome, overly broad, vague and ambiguous. The Government further objects to

this request to the extent it seeks information that is publicly available to, previously provided to,

readily obtainable by, or already in the possession of Atlantic. The Government additionally

objects to this request to the extent it seeks information that is protected from disclosure by the

deliberative process privilege, law enforcement privilege, work product doctrine, and/or other

applicable privileges or protections. Subject to and without waiving the foregoing general and

                                                  4
     Case 1:17-cv-00332-LJL-RWL Document 88-1 Filed 10/15/19 Page 6 of 11



specific objections, the Government intends to produce non-privileged relevant documents in

response to this request, including documents in its production bates-stamped

17_CIV_332_US000001 to 17_CIV_332_US000243.

REQUEST NO. 3:

All documents relating to your contention that “The widespread inaccessible conditions at 33
West End reflect a pattern or practice on defendant Atlantic’s part of failing to comply with the
FHA’s accessibility requirements in designing and constructing multi-family dwellings covered
by the FHA.” (Complaint, ¶ 13.)

RESPONSE TO REQUEST NO. 3:

       The Government objects to this request as premature pursuant to Local Rule 33.3(c)

because it is effectively a contention interrogatory, which, under Rule 33.3(c), “may be served”

only at “the conclusion of other discovery.” The Government also objects to this request as

unduly burdensome, overly broad, vague and ambiguous. The Government further objects to

this request to the extent it seeks information that is publicly available to, previously provided to,

readily obtainable by, or already in the possession of Atlantic. The Government additionally

objects to this request to the extent it seeks information that is protected from disclosure by the

deliberative process privilege, law enforcement privilege, work product doctrine, and/or other

applicable privileges or protections. Subject to and without waiving the foregoing general and

specific objections, the Government states that intends to produce non-privileged documents

responsive to this request, including documents in its production bates-stamped

17_CIV_332_US000001 to 17_CIV_332_US000243.

REQUEST NO. 4:

All documents relating to your contention that Defendant’s “discriminatory actions
and conduct …were intentional, willful, and taken in disregard for the rights of others.”
(Complaint, ¶ 21.)

RESPONSE TO REQUEST NO. 4:




                                                  5
     Case 1:17-cv-00332-LJL-RWL Document 88-1 Filed 10/15/19 Page 7 of 11



       The Government objects to this request as premature pursuant to Local Rule 33.3(c)

because it is effectively a contention interrogatory, which, under Rule 33.3(c), “may be served”

only at “the conclusion of other discovery.” The Government also objects to this request as

unduly burdensome, overly broad, vague and ambiguous. The Government further objects to

this request to the extent it seeks information that is publicly available to, previously provided to,

readily obtainable by, or already in the possession of Atlantic. The Government additionally

objects to this request to the extent it seeks information that is protected from disclosure by the

deliberative process privilege, law enforcement privilege, work product doctrine, and/or other

applicable privileges or protections. Subject to and without waiving the foregoing general and

specific objections, the Government states that it intends to produce non-privileged relevant

documents responsive to this request, including documents in its production bates-stamped

17_CIV_332_US000001 to 17_CIV_332_US000243.

REQUEST NO. 5:

All documents supporting your claim for damages in this Litigation against Defendant Atlantic
Development and Defendant Costas Kondylis & Partners, LLP.

RESPONSE TO REQUEST NO. 5:

       The Government objects to this request as unduly burdensome, overly broad, vague and

ambiguous. The Government further objects to this request to the extent it seeks information that

is publicly available to, previously provided to, readily obtainable by, or already in the

possession of Atlantic. The Government additionally objects to this request to the extent it seeks

information that is protected from disclosure by the deliberative process privilege, law

enforcement privilege, work product doctrine, and/or other applicable privileges or protections.

Subject to and without waiving the foregoing general and specific objections, the Government

states that it intends to produce non-privileged relevant documents responsive to this request,




                                                  6
     Case 1:17-cv-00332-LJL-RWL Document 88-1 Filed 10/15/19 Page 8 of 11



including documents in its production bates-stamped 17_CIV_332_US000001 to

17_CIV_332_US000243.

REQUEST NO. 6:

All documents supporting your claim for civil penalties in this Litigation against Defendant
Atlantic Development and Defendant Costas Kondylis & Partners, LLP

RESPONSE TO REQUEST NO. 6:

       The Government objects to this request as unduly burdensome, overly broad, vague and

ambiguous. The Government further objects to this request to the extent it seeks information that

is publicly available to, previously provided to, readily obtainable by, or already in the

possession of Atlantic. The Government additionally objects to this request to the extent it seeks

information that is protected from disclosure by the deliberative process privilege, law

enforcement privilege, work product doctrine, and/or other applicable privileges or protections.

Subject to and without waiving the foregoing general and specific objections, the Government

states that it intends to produce non-privileged relevant documents responsive to this request,

including documents in its production bates-stamped 17_CIV_332_US000001 to

17_CIV_332_US000243.

REQUEST NO. 7:

All documents relating to any “aggrieved person” who you contend has been injured, or is about
to be injured, by the discrimination you allege in this Litigation.

RESPONSE TO REQUEST NO. 7:

       The Government objects to this request as premature pursuant to Local Rule 33.3(c)

because it is effectively a contention interrogatory, which, under Rule 33.3(c), “may be served”

only at “the conclusion of other discovery.” The Government also objects to this request as

unduly burdensome, overly broad, vague and ambiguous. The Government further objects to

this request to the extent it seeks information that is publicly available to, previously provided to,



                                                  7
     Case 1:17-cv-00332-LJL-RWL Document 88-1 Filed 10/15/19 Page 9 of 11



readily obtainable by, or already in the possession of Atlantic. The Government additionally

objects to this request to the extent it seeks information that is protected from disclosure by the

deliberative process privilege, law enforcement privilege, work product doctrine, and/or other

applicable privileges or protections. Subject to and without waiving the foregoing general and

specific objections, the Government states that it intends to produce non-privileged relevant

documents responsive to this request.

REQUEST NO. 8:

All documents reflecting any communications that you have had with any current resident,
former resident, or prospective resident of any Subject Property relating to the Subject
Properties, Defendant Atlantic Development, Defendant Costas Kondylis & Partners, LLP,
and/or the issues in this Litigation.

RESPONSE TO REQUEST NO. 8:

       The Government objects to this request as unduly burdensome, overly broad, vague and

ambiguous. The Government further objects to this request to the extent it seeks information that

is publicly available to, previously provided to, readily obtainable by, or already in the

possession of Atlantic. The Government additionally objects to this request to the extent it seeks

information that is protected from disclosure by the deliberative process privilege, law

enforcement privilege, work product doctrine, and/or other applicable privileges or protections.

Subject to and without waiving the foregoing general and specific objections, the Government

states that it intends to produce non-privileged relevant documents responsive to this request.

REQUEST NO. 9:

All documents reflecting any communications that you have had with any architect, engineer,
consultant, or design professional relating to the Subject Properties, Defendant Atlantic
Development, Defendant Costas Kondylis & Partners, LLP, and/or the issues in this Litigation.

RESPONSE TO REQUEST NO. 9:

       The Government objects to this request as unduly burdensome, overly broad, vague and

ambiguous. The Government further objects to this request to the extent it seeks information that


                                                  8
    Case 1:17-cv-00332-LJL-RWL Document 88-1 Filed 10/15/19 Page 10 of 11



is publicly available to, previously provided to, readily obtainable by, or already in the

possession of Atlantic. The Government additionally objects to this request to the extent it seeks

information that is protected from disclosure by the deliberative process privilege, law

enforcement privilege, work product doctrine, and/or other applicable privileges or protections.

Subject to and without waiving the foregoing general and specific objections, the Government

states that it intends to produce non-privileged relevant documents in response to this request,

including documents in its production bates-stamped 17_CIV_332_US000001 to

17_CIV_332_US000243.

REQUEST NO. 10:

All documents reflecting any communications that you have had with any federal, state, or local
agencies, or any associations or advocacy groups, regarding the accessibility of the Subject
Properties and/or Defendant Atlantic Development and Defendant Costas Kondylis & Partners,
LLP.

RESPONSE TO REQUEST NO. 10:

       The Government objects to this request as unduly burdensome, overly broad, vague and

ambiguous. The Government further objects to this request to the extent it seeks information that

is publicly available to, previously provided to, readily obtainable by, or already in the

possession of Atlantic. The Government additionally objects to this request to the extent it seeks

information that is protected from disclosure by the deliberative process privilege, law

enforcement privilege, work product doctrine, and/or other applicable privileges or protections.

Subject to and without waiving the foregoing general and specific objections, the Government

states that it intends to produce non-privileged relevant documents in response to this request.

REQUEST NO. 11:

All documents not already produced that you reviewed, referred to, and or consulted in
connection with responding to Defendant’s interrogatories.

RESPONSE TO REQUEST NO. 11:



                                                  9
    Case 1:17-cv-00332-LJL-RWL Document 88-1 Filed 10/15/19 Page 11 of 11



       The Government objects to this request as unduly burdensome, overly broad, vague and

ambiguous. The Government further objects to this request to the extent it seeks information that

is publicly available to, previously provided to, readily obtainable by, or already in the

possession of Atlantic. The Government additionally objects to this request to the extent it seeks

information that is protected from disclosure by the deliberative process privilege, law

enforcement privilege, work product doctrine, and/or other applicable privileges or protections.

Subject to and without waiving the foregoing general and specific objections, the Government

states that it intends to produce non-privileged relevant documents in response to this request,

including documents in its production bates-stamped 17_CIV_332_US000001 to

17_CIV_332_US000243.

Dated: New York, New York
       August 15, 2019



                                              GEOFFREY S. BERMAN
                                              United States Attorney for the
                                              Southern District of New York

                                        By:     /s/
                                               LI YU
                                               JACOB LILLYWHITE
                                               STEVEN J. KOCHEVAR
                                               Assistant United States Attorneys
                                               86 Chambers Street, 3rd Floor
                                               New York, New York 10007
                                               Tel. Nos. (212) 637-2734/2639/2715
                                               Fax Nos. (212) 637-2702/2717




                                                 10
